                                                                         Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


TROY LAMAR NORRIS,

      Plaintiff,

v.                                                Case No. 3:21cv104-MCR-HTC

CAPTAIN STEARNS, et al.,

      Defendants.
                                   /


                                       ORDER

      The magistrate judge issued a Report and Recommendation on April 21, 2021

(ECF Doc. 7).      The Plaintiff was furnished with a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, and the record, I have

determined the Report and Recommendation should be adopted.
                                                                          Page 2 of 2


      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 7) is

adopted and incorporated by reference in this Order.

      2.    This case is DISMISSED WITHOUT PREJUDICE for failure to

prosecute and failure to comply a Court order.

      3.    The clerk of court is directed to enter judgment in accordance with this

Order and close the case.

      DONE AND ORDERED this 21st day of May 2021.




                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:21cv104-MCR-HTC
